Citation Nr: 1616314	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO. 10-02 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a kidney disability. 

2. Entitlement to service connection for a back disability, to include as secondary to a kidney disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In August 2010, the Veteran testified before a Decision Review Officer (DRO) at the local RO. In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A copy of each hearing transcript is associated with the claims file. 

In December 2011 and July 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1. Autosomal dominant polycystic kidney disease was not "noted" on entrance to service. 

2. The Veteran was diagnosed with autosomal dominant polycystic kidney disease prior to active service; however, the evidence does not show, clearly and unmistakably, that the Veteran's kidney disability manifested prior to service. 

3. The Veteran's kidney disability did not manifest during service and is not otherwise etiologically related to active service. 

4. The Veteran experienced low back pain attributable to a muscular strain during service. 

5. The Veteran has a current back disability manifested by degenerative joint disease of the lumbar spine. 

6. The Veteran's current back disability did not have its onset during active service. Symptoms of the current back disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation. The Veteran's current back disability is not etiologically related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a kidney disability have not been met. 
38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for a back disability have not been met. 
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in October 2008, prior to the initial adjudication of the claims in February 2009. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The October 2008 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, VA examination reports from November 2008 and March 2012, a VA addendum medical opinion from August 2014, and the Veteran's statements, including his testimony at the DRO and Board hearings. 

The Veteran was afforded VA examinations in November 2008 and March 2012. 38 C.F.R. § 3.159(c)(4). In addition, an addendum medical opinion was obtained in August 2014. When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board found the November 2008 and March 2012 VA examinations incomplete for adjudication purposes, and requested an addendum medical opinion. Taken together, the VA examinations and the addendum medical opinion are adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability. In absence of proof a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. Only such conditions that are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports" (38 C.F.R. § 3.304(b)) and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1). If a disorder was not "noted" on entering service, the Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness. If the Government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation. Wagner, 370 F.3d at 1097.

The presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, if it is determined that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service. That is, the presumption of soundness still applies to congenital diseases that are not noted at entry. Quirin, 22 Vet. App. at 396-97. Once the presumption of attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated by such service. Monroe v. Brown, 4 Vet. App. 513, 515 (1993). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service. Quirin, 22 Vet. App. at 394; Monroe, 4 Vet. App. at 515. VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so, whether there was aggravation during service. Quirin, 22 Vet. App. at 395.

Degenerative joint disease, as "arthritis," is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b).  

In contrast, polycystic kidney disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for this claim dos not apply. Walker, 708 F.3d 1331. 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Kidney and Back Disabilities

The Veteran contends that service connection is warranted for kidney and back disabilities. Specifically, the Veteran contends that his kidney disability first manifested during active service, and that he has continued to experience symptoms associated with his kidney disability since service separation. Alternatively, the Veteran contends that his kidney disability was aggravated beyond its natural progress by his active service. Further, the Veteran contends that his back disability first manifested during service, and that he had continued to experience symptoms of his back disability since service separation. 

The Veteran has a current kidney disability. The March 2012 VA examiner diagnosed endstage renal disease secondary to autosomal dominant polycystic kidney disease (ADPKD), status post kidney transplant. Polycystic kidney disease is defined as a "heritable disorder marked by cysts scattered throughout both kidneys." See Dorland's Illustrated Medical Dictionary p. 541 (32nd ed. 2012). ADPKD is the adult form of polycystic kidney disease, with "deterioration of kidney function that may not be detectable until the third or fourth decade of life." Id. 

The Veteran also has a current back disability. Upon VA examination in March 2012, the Veteran reported intermittent pain and demonstrated decreased range of motion. A contemporaneous X-ray report demonstrated "relatively mild degenerative changes" in the lumbar spine. The VA examiner diagnosed mild lumbar spine degenerative joint disease. 

No kidney disability was "noted" at service entrance. On the August 1980 service entrance examination report, the service physician documented a normal examination with no defects or diagnoses. On the Report of Medical History form that accompanied the service entrance examination report, the Veteran specifically denied, both currently and by history, the presence of: (1) a tumor, growth, cyst, or cancer, and (2) kidney stones or blood in urine. The Veteran additionally denied receiving consultation or treatment from a health care professional in the preceding five years for other than a minor illness. Finally, the service physician indicated that the Veteran had "no past medical problems." 

After a review of all the evidence, lay and medical, the evidence does not clearly and unmistakably establish that the Veteran's kidney disability preexisted service. VA's General Counsel has indicated that when a disease that is congenital, developmental, or familial in origin, "VA adjudicators ordinarily are justified in finding that such disease, by its very nature, preexisted the claimant's military service." VAOPGCPREC 82-90 (July 18, 1990) at p.3. However, a hereditary disease does not always rebut the presumption of soundness, and service connection may be granted for hereditary diseases that either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service. VAOPGCPREC 67-90 (July 18, 1990); see also 55 Fed. Reg. 43253 (1990). "The mere genetic or other familial predisposition to develop the symptoms . . . does not constitute having the disease. Only when symptomatology and/or pathology exist can [the claimant] be said to have developed the disease." VAOPGCPREC 67-90 at p.2. 

The evidence does not clearly and unmistakably establish that the Veteran's ADPKD was symptomatic prior to entering service. 

The Veteran's service treatment records, including those from his period of reserve service, do not contain any notation that the Veteran was symptomatic prior to service. In July 1984, the Veteran reported on the Report of Medical History form, completed in conjunction with the service separation examination report, that he underwent a right renal arteriogram in 1978, two years prior to service entrance. However, the Veteran again specifically denied, both currently and by history, the presence of: (1) a tumor, growth, cyst, or cancer, and (2) kidney stones or blood in urine. The only mention of ADPKD in the service treatment records is found in an April 1987 reserve duty eye clinic examination report, which indicates that the Veteran reported a medical history positive for polycystic kidney disease. 

Similarly, the post-service evidence does not clearly and unmistakably demonstrate that the Veteran was symptomatic prior to service. In this regard, the Veteran testified at the August 2010 DRO hearing that he was asymptomatic prior to service. See DRO Hearing Transcript p. 3. 
	
Upon VA examination in March 1985, the Veteran reported that he was previously hospitalized for hematuria (blood in urine). While the VA examiner indicated that this hospitalization occurred in approximately 1980, additional evidence establishes that this hospitalization occurred in 1978. The Veteran reported that a right renal arteriogram was performed and a small cyst was found on the right kidney. However, the Veteran reported "no problems since" the hospitalization. 

A November 1987 VA treatment record reflects that the Veteran reported a medical history significant for polycystic kidney disease as diagnosed in 1978. 

In a September 1999 VA treatment, the VA physician indicated that the Veteran was diagnosed with polycystic kidney disease at age 21 following a renal ultrasound. 

In a September 2006 VA treatment record, a VA physician indicated that the Veteran "has had renal problems since birth. Born with polycystic kidney disease. No problems until 30's when he started having problems with elevated blood pressure." 

Upon VA examination in November 2008, the VA examiner noted the 1978 renal arteriogram, but indicated that the Veteran's ADPKD first manifested in 1999 when the Veteran first demonstrated an elevated serum creatine level. 

A December 2008 VA pre-transplantation psychosocial evaluation record indicates that the Veteran attributed his ADPKD to frequent episodes of shortness of breath as a child. However, the Veteran also reported that he had asthma as a child. 

Following VA examination in March 2012, the VA examiner noted that that the Veteran was provided a diagnosis of ADPKD at age 21 following a renal ultrasound. The VA examiner noted, however, that the Veteran did not experience symptoms of ADPKD until the onset of hypertension at age 30. In an August 2014 addendum medical opinion, the VA examiner specifically noted that the small cyst found on the Veteran's right kidney in 1978 "negates the presence of polycystic kidney disease at that time." The VA examiner further noted that the Veteran had "no pre-existing kidney disease." 

In summary, while the evidence demonstrates that the Veteran was provided a diagnosis of ADPKD prior to service, there is not clear and unmistakable evidence that the Veteran's ADPKD was symptomatic prior to service. There is evidence that the Veteran had an episode of hematuria in 1978, which precipitated the renal ultrasound that led to the initial diagnosis of ADPKD; however, this appears to have been a single instance with no recurrence. Additionally, while the Veteran, in December 2008, attributed his childhood shortness of breath to ADPKD, no clinician has specifically linked this symptom to ADPKD, but instead several clinicians have noted a history of childhood asthma. Therefore, the Board finds that evidence does not clearly and unmistakably establish that the Veteran's kidney disability manifested prior to service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).

The United States Court of Appeals for Veteran Claims held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires VA to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. Wagner at 1097. If the Government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one of service connection. Id at 1096. Because the evidence does not show, clearly and unmistakably, that the Veteran's kidney disability preexisted service, the Board finds that the presumption of soundness is not rebutted and the Veteran is presumed to be sound at service entrance. The Board will proceed with adjudication of the Veteran's claims based on service incurrence, rather than service aggravation. The preponderance of the evidence is against the claim of service connection for both disabilities. 

Service treatment records reflect urinary symptoms and complaints of low back pain. 

An August 1980 service treatment record reflects complaints of urethral discharge and left inguinal tenderness; the service clinician provided a diagnosis of urethritis. 

A September 1980 service treatment record reflects complaints of low back pain of one day's duration that began during physical fitness testing; the service clinician provided a diagnosis of muscular strain. 

A subsequent September 1980 service treatment record reflects continued complaints of genital soreness, frequent urination, and left inguinal pain. The service clinician noted tenderness along the left lower-to-mid back region. The service clinician indicated that a kidney infection needed to ruled out as a diagnosis and referred the Veteran to a service physician for additional evaluation. In an addendum notation, the service physician provided a diagnosis of persistent urinary tract infection. 

A July 1981 service treatment record reflects complaints of urethral discharge; the service clinician provided a diagnosis of gonorrhea. 

A December 1981 service treatment record reflects complaints of difficulty and pain with urination; the service clinician provided a likely diagnosis of chronic prostatitis. A subsequent December 1981 service treatment record reflects difficulty urinating for the past four to five years. The service clinician noted the Veteran's history of gonorrhea in July 1981 and urinary tract infection in August 1980. The service clinician provided diagnoses of prostatitis and varicocele. 

A July 1982 service treatment record reflects complaints of difficulty urinating, prostate pain, and general malaise. The Veteran reported that he had a history of chronic prostatitis and that his current symptoms were the same as when his prostatitis flared up. The service clinician noted a tender prostate and provided a diagnosis of prostatitis. 

Despite these in-service notations of urinary symptoms and complaints of low back pain, the preponderance of the evidence is against a finding that these in-service complaints are etiologically related to the Veteran's current kidney and back disabilities. Additionally, the weight of the evidence demonstrates that the Veteran did not experience chronic back symptoms in service or continuous low back symptoms since service separation. Finally, the preponderance of the evidence is against a finding that the Veteran's lumbar degenerative joint disease manifested to a compensable degree within one year of service separation. 

The July 1984 service separation examination report reflects no complaints or diagnoses related to the kidney or the back. The service physician documented a normal spine examination. On the accompanying Report of Medical History form, the Veteran denied recurrent back pain. 

In February 1985, the Veteran filed a claim of service connection for a back disability. In his initial claim, the Veteran indicated that he experienced "back problems on and off" during service, which he attributed to exercises performed in boot camp and additional heavy lifting performed during service. 

Upon VA examination in March 1985, the Veteran reported injuring his back four years prior due to heavy lifting and also reported experiencing intermittent pain ever since. The Veteran also reported an instance of hematuria five years prior, which led to a right renal arteriogram that found a small cyst. (As discussed above, while the VA examiner noted this hospitalization as occurring in 1980, additional evidence demonstrates that this hospitalization actually occurred in 1978.) Upon physical examination, the VA examiner documented full, pain-free range of motion, no tenderness to palpation, and no paraspinal muscle spasm. The VA examiner also noted normal X-ray testing. Following examination, the VA examiner indicated that the Veteran presented with low back pain with a normal examination and a negative X-ray. Service connection for a back disability was denied in a May 1985 rating decision indicating that no residuals of a back condition were found upon examination. 

VA treatment records dated in November and December 1987 reflect that the Veteran was hospitalized after losing consciousness at work. These records reflect that the Veteran presented with hypertension likely due to polycystic kidney disease. The Veteran was referred to his outpatient treating physician for additional evaluation and treatment for hypertension. 

In an October 2008 statement, the Veteran indicated that he initially injured his back during initial training. The Veteran further indicated that he was told by the ship's corpsman that unless he had a fever, he could not make a sick call. As a result, the Veteran indicated that he managed his symptoms with over-the-counter medications. 

Upon VA examination in November 2008, the VA examiner indicated that the Veteran's kidney function began to decline in May 1999 when he first demonstrated an elevated serum creatine level; he then experienced a progressive decline in his renal function resulting in a hospitalization in September 1999 and ultimately dialysis in March 2008. The Veteran reported that he experiences stiffness and soreness in his back when he lifts heavy items or sits for a prolonged period of time. The Veteran reported that he also had soreness in his low back during boot camp. Following examination, the VA examiner provided a medical opinion with supporting rationale. While the exact medical opinion is unclear, a fair reading of the VA examiner's opinion and rationale is that it is the VA examiner's opinion that the Veteran's ADPKD is not related to his military service. As rationale, the VA examiner indicated that the ADPKD is a congenital condition that was also present in the Veteran's mother and two of his sisters. The VA examiner further indicated that the Veteran was not provided a diagnosis of ADPKD in service and the back pain reported during service was "acute and transient" and "was not the presenting symptom[] of his polycystic renal disease." Finally, the VA examiner indicated that the natural history of ADPKD was not aggravated or altered by the Veteran's military service. 

A December 2008 VA pre-transplantation psychosocial evaluation record reflects that the Veteran reported that his ADPKD results in back soreness that restricts his ability to lift or perform manual labor. An addendum record reflects that the Veteran reported that during his military service every month he was responsible for lifting heavy supplies. The Veteran indicated that he believed this "seemed to accelerate[] his disease as he had noticeable back pain from each time" he performed heavy lifting.  

In the June 2009 Notice of Disagreement, the Veteran indicated that he first experienced back pain during training, but that he continued to experience back pain at other times during service following heavy lifting of supplies. The Veteran also indicated that his kidney disease was hereditary and the cysts in his kidneys "must have been there a long time." Additionally, the Veteran concluded that his kidney condition must have existed during, and was aggravated by, his military service. 

In a September 2010 statement, the Veteran indicated that the "cysts on [his] kidneys would get mashed and sometimes get caught in [his] ribs" causing low back pain, which he initially thought was a muscular problem. The Veteran indicated that the pain would hurt for "days and then work [itself] out." 

During the July 2011 Board hearing, the Veteran testified that he began to experience back pain during boot camp for which he sought treatment. See Board Hearing Transcript p. 4. The Veteran reported that he continued to experience back pain during service, but did not seek additional treatment. See id. at pp. 4-5. The Veteran testified that he would periodically feel pain and a "catch" in his left rib area that would hurt for a few days and then "work itself out." See id. at p. 12-13. The Veteran reported that this catching sensation occurred four to five times during his service, each time lasting several days, but only a few times since leaving service. See id. at p. 13. The Veteran testified that he did not seek treatment for his kidney condition during service. See id. at pp. 8-9. 

Upon VA examination in March 2012, the Veteran reported intermittent, localized low back pain described as a dull ache and fullness with no aggravating factors. The Veteran reported that he initially felt left low back pain during boot camp that lasted approximately one week and that he continued to experience similar episodes throughout his military service. The VA examiner noted that the following events: the Veteran began treatment for hypertension at age 30, renal insufficiency began in 1999, the Veteran began dialysis in March 2007, and the Veteran underwent a kidney transplant in January 2012. The VA examiner also noted a March 2012 
X-ray report documenting "relatively mild degenerative changes" in the lumbar spine. Following examination, the VA examiner concluded that the Veteran's ADPKD is "an inherited disorder and [has] followed the natural course as expected medically. The disease did not incur during service nor [was] aggravated by military service." As rationale, the VA examiner indicated that ADPKD is an inherited disease that causes an irreversible loss of renal function, which the VA examiner indicated began in 1999 with renal insufficiency and gradually deteriorated until the Veteran required dialysis in March 2007. 

Regarding the Veteran's back disability, the VA examiner opined that the back disability is less likely than not caused by or a result of the Veteran's military service. The VA examiner explained that the Veteran's current diagnosis of mild degenerative disease would have been more advanced had it been related to his military service. 

In the August 2014 addendum medical opinion, the VA examiner specifically indicated that ADPKD is a "disease of genetic origin" (as opposed to a genetic defect) and indicated that once diagnosed, the disease is progressive in nature. The VA examiner indicated that ADPKD did not manifest during service and for many years after service. The VA examiner further indicated that the genitourinary conditions for which the Veteran was treated during service (urethritis, chronic prostatitis, and gonorrhea) were not related to the Veteran's kidney condition. Specifically addressing the Veteran's contentions, the VA examiner indicated that "heavy lifting neither causes nor aggravates the disease." 

Regarding the back disability, the VA examiner opined that the Veteran's back disability is not related to his military service. The VA examiner noted the in-service low back complaints, but indicated that these episodes were self-limiting. The VA examiner indicated that the Veteran's mild lumbar degenerative joint disease is compatible with the aging process. In contrast, the VA examiner opined that if the Veteran's back disability had begun in service, the degree of degeneration expected would be "very advanced." Regarding a connection to the Veteran's kidney condition, the VA examiner indicated that "polycystic kidney disease does not cause" degenerative joint disease, and further indicated that the Veteran's back disability is neither caused by nor aggravated by his kidney disease. 

Given the above, the preponderance of the evidence is against a finding that the Veteran's current kidney and back disabilities were incurred in, or are otherwise related to, his active service. Regarding the kidney disability, the Veteran has a genetic kidney disease (ADPKD) that was diagnosed prior to entry into service; however, the Veteran was asymptomatic prior to service as demonstrated by the Veteran's service entrance examination, the Veteran's testimony during the April 2010 DRO hearing, and additional medical evidence. The Veteran did not receive treatment for his kidney condition during service, and the first manifestation that has been medically attributed to the Veteran's kidney condition is hypertension that was diagnosed in 1987. While the Veteran contends that his in-service low back pain was the first manifestation of his kidney condition, both the November 2008 and March 2012 VA examiners provided opinions against the Veteran's contention. 

The Veteran also contends that the injuries to his back during training and repetitive heavy lifting during service caused his kidney disease to progress faster than its natural progress; however, both the November 2008 and March 2012 VA examiners provided opinions indicating that the natural progress of the Veteran's ADPKD was not aggravated by his military service. 

Regarding the back disability, the Veteran experienced a low back muscle injury during service that resolved without residuals as documented in the July 1984 service separation examination report and the March 1985 VA examination report. The Veteran has a current diagnosis of mild degenerative joint disease in the lumbar spine, the first documentation of which is found in an X-ray report obtained in conjunction with the March 2012 VA examination. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). The March 2012 VA examiner opined that the degree of degenerative joint disease present was consistent with the aging process and not likely attributable to the in-service muscular low back pain. 

The Veteran is competent to report symptoms of back pain that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of his current kidney and back disabilities due to the medical complexity of the matters involved. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Polycystic kidney disease and degenerative joint disease require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service. 

Together, VA examinations in November 2008, March 2012 and the April 2014 addendum provide an opinion that weighs against the Veteran's claims. The opinions are competent and probative evidence. The VA examiners reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided medical opinions supported by well-reasoned rationale. There are no conflicting competent medical opinions of record. See also Board Hearing Transcript pp. 9-10. 

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his current kidney and back disabilities, the Board finds that the kidney and back disabilities are not etiologically related to service. See 
38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claims of service connection, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a kidney disability is denied. 

Service connection for a back disability, to include as secondary to a kidney disability, is denied. 




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


